Title: C. W. F. Dumas to the Commissioners, 1 January 1779
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Messieurs
       LaHaie 1er. Janv. 1779
      
      De retour ici Mardi au soir, j’allai voir notre Ami. Il me dit qu’il n’y avoit encore rien de fait, mais que, malgré tout ce qui se pourroit passer encore le lendemain, les choses finalement iroient bien. Je compris son idée. Il me dit aussi, que le crédit excessif de Sir J. Y. auprès d’un grand personnage se manifestoit de plus en plus; et qu’il n’y avoit plus moyen de douter, que ce dernier n’eût des engagemens secrets avec son Cousin.
      Je fus le lendemain mercredi après diner chez Mr. l’Ambassadeur de F——. Pendant qu’il avoit été faire un tour de Promenade, l’Agent des E. Généraux avoit porté chez lui la réponse au Mémoire. On lui dit de revenir. Son Excellence, qui s’attendoit déjà au contenu, me dit qu’il la renverroit: et il le fit. Il me dit aussi, qu’il avoit toute prête la Déclaration, par laquelle les sujets de l’Etat sont exclus du Reglement du Roi en faveur des Neutres, et privés des faveurs dont ils jouissent dans ses ports; et que cette Déclaration sera bientôt notifiée et publique.
      G——F——pense, que cette affaire fera autant de bien aux Anti-Anglois, que la prise de Bergopzoom leur fit de mal il y a passé 30 ans; et que le temps viendra où les autres devront avoir recours à celui-ci, pour faire lever l’anathême, que leur complaisance pour—— leur attirera présentement.
      Mercredi au soir je fus chez notre Ami. Il ne put me donner qu’un instant. La réponse des Et. Généraux au Mémoire de la France est la même que celle prise à la pluralité par les Et. d’hollande, à quelques additions près, qui ne disent rien. Les Députés n’ont pas même consulté leurs Provinces respectives là-dessus: autre coup porté à la Constitution. L’un de ces Messieurs, avec qui j’ai eu occasion d’en discourir, m’a dit pour toute excuse, ce n’est pas la premiere fois que nous l’avonsfait. Je lui ai repliqué, qu’une fille de joie peut en dire tout autant. J’ai vu une Lettre, de très-bonne main de l’une de ces provinces, où l’on fait des censures et reproches graves de cette façon d’agir. La Frise est celle de toutes qui peut le moins se passer du Commerce de la France.
       
      
       2e. Janvr.
      
      Il y a aujourdhui grand Concert à l’Hôtel de France. La Cour y est. Mr. l’Ambassadeur fait le rebours de se qui se pratique au théatre; il commence par le divertissement, et finira par la tragédie. On se flatte néanmoins ici, qu’il ne se pressera pas, parce qu’on a fait sousentendre que l’on avoit convoqué toutes les Amirautés, pour délibérer plus amplement sur les convois. Mais on n’a pas dit, ce que pourtant tout le monde sait, qu’on a envoyé la réponse, qu’il a refusé de recevoir, à Mr. de Berkenrode à Paris, pour tâcher de l’y faire agréer: peine perdue.
      Notre Ami est fortuné. Il a, dans tout ceci, le plus beau rôle à remplir, et il en viendra à bout à sa gloire. Il marche à grands pas sur les traces des jadis grands hommes de la Republique. D’un autre côté, le Mémoire de France est venu admirablement à propos seconder la fermeté de la grande Ville. Je ne doute pas, Messieurs, que la suite ne vous fasse voir l’importance de ce qui se passe ici, et combien les démarches du Serviteur des E. U. ici, auxquelles vous avez concouru, ont été utiles à l’affaire.
      Nous venons de recevoir d’Angleterre la confirmation du retour de leurs Commissaires: l’expédition de Campblell contre la Caroline échouée. Byron sorti de N. York avec 15 Vaisseaux, battu de la tempête le 2 Nov., rentré à Rhode-Island avec 10 délabrés; le Sommerset de 64 canons et le Cornwall de 74 péris; le Bedford traîné démâté à N. York; le Culloden revenu en mauvais état en Angleterre: D’Estain, sorti de Boston le 4 poursuivant Hotham et Grant, ou allant conquérir peut-être les Isles Angloises, &c. Il y a si longtemps, Messieurs, que vous ne me donnez plus des nouvelles de l’Amérique, que je dois bien vous parler de celles que l’ennemi nous en donne.
      
      
       du 3e. Janv.
      
      Mr. l’Ambassadeur attendra jusque vers le milieu de ce mois que les Etats d’hollande se soient rassemblés; et alors, s’ils ne se mettent pas parfaitement en regle, il frappera le grand coup.
      On me mande de Hambourg du 29 Xbre., que le bruit court, que le Prince Henri se démettra du Commandement de l’Armée, qui sera conféré au Prince de Prusse; mais que cela mérite confirmation: que le Prince Repnin est à Breslau, où il reçoit de grands honneurs: que c’est-là que se font présentement les Plans d’Opérations pour la Campagne prochaine: que les Russes feront diversion en Hongrie: que c’est pour la communication avec leur Corps que le Roi veut maintenir ses Postes dans la Haute-Silesie: qu’il est en bonne santé et gai: qu’on travaille à deux nouveaux Traités de Commerce, l’un entre les Cours de Berlin et de Saxe, l’autre entre celles de Berlin et Petersbourg: Qu’il n’y a nulle apparence à la paix en Allemagne.
      Dieu la donne glorieuse et fertile en bénédictions aux Et. U. C’est mon voeu de tous les jours. Puissions-nous, Messieurs, Vous et moi, célébrer ensemble dans le cours de cette nouvelle année cet heureux évenement.
      Je suis avec un très-grand respect, Messieurs, Votre très-humble et très-obéissant serviteur
      
       D
      
     